Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered; and the supplemental amendment filed 6/16/2021 has been entered.

Claim Status
Claims 1-2, 4-10, 13-21, and 23 are pending as filed in the Supplemental Amendment filed 6/16/2021.  Claims 6-7, 9-10, 13-16, 19, and 23 were amended in the Reply filed 6/16/2021, and claim 22 was canceled. Claims 1-2, 4-10, 13-21, and 23 are allowable.

Election/Restrictions
The restriction requirement between Groups I-III as set forth in the Office action mailed on 4/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.
The applicable claim interpretation has been provided in the Final Rejection mailed 12/18/2020 at pages 4-7, and those interpretations are incorporated herein.  In addition to the interpretations of record, the additional interpretations provided below are relevant.
As amended in the Reply filed 4/19/2021, claims 1, 8, and 9 were amended to recite a Group of “fragment[s] of the EPRS protein”, specifically, the claims recite
....wherein the fragment of the EPRS protein consists of an amino acid sequence selected from the group consisting of the amino acid sequence at positions 166 to 506, the amino acid sequence at positions 168 to 506, the amino acid sequence at positions 166 to 269, the amino acid sequence at positions 168 to 269, the amino acid sequence at positions 166 to 196, the amino acid sequence at positions 168 to 196, the amino acid sequence at positions 166 to 186, and the amino acid sequence at positions 168 to 186 in SEQ ID NO: 63.
Accordingly, the pending claim scope has been amended and limited to the following sequences:
positions 166 to 506 of SEQ ID NO: 63, which is: 


positions 168 to 506, of SEQ ID NO: 63, which is: 
DVSTTKARVAPEKKQDVGKFVELPGAEMGKVTVRFPPEASGYLHIGHAKAALLNQHYQVNFKGKLIMRFDDTNPEKEKEDFEKVILEDVAMLHIKPDQFTYTSDHFETIMKYAEKLIQEGKAYVDDTPAEQMKAEREQRIDSKHRKNPIEKNLQMWEEMKKGSQFGQSCCLRAKIDMSSNNGCMRDPTLYRCKIQPHPRTGNKYNVYPTYDFACPIVDSIEGVTHALRTTEYHDRDEQFYWIIEALGIRKPYIWEYSRLNLNNTVLSKRKLTWFVNEGLVDGWDDPRFPTVRGVLRRGMTVEGLKQFIAAQGSSRSVVNMEWDKIWAFNKKVIDPVAPR

positions 166 to 269, of SEQ ID NO: 63, which is:
KWDVSTTKARVAPEKKQDVGKFVELPGAEMGKVTVRFPPEASGYLHIGHAKAALLNQHYQVNFKGKLIMRFDDTNPEKEKEDFEKVILEDVAMLHIKPDQFTYT

positions 168 to 269, of SEQ ID NO: 63, which is:
DVSTTKARVAPEKKQDVGKFVELPGAEMGKVTVRFPPEASGYLHIGHAKAALLNQHYQVNFKGKLIMRFDDTNPEKEKEDFEKVILEDVAMLHIKPDQFTYT

positions 166 to 196, of SEQ ID NO: 63, which is:
KWDVSTTKARVAPEKKQDVGKFVELPGAEMG
positions 168 to 196, of SEQ ID NO: 63, which is:
DVSTTKARVAPEKKQDVGKFVELPGAEMG
positions 166 to 186, of SEQ ID NO: 63, which is:
KWDVSTTKARVAPEKKQDVGK
positions 168 to 186, of SEQ ID NO: 63, which is:

Accordingly, the claims have been amended to specify exact fragments.
	The phrase “optionally bound to a drug vehicle”, “drug vehicle”, and “linker” in the pending claims are understood to not reasonably include or otherwise read upon any portion of the EPRS protein.  Rather, the claim scope is reasonably understood to be limited to only the portions of EPRS explicitly identified above, wherein no other portion of EPRS may be reasonably considered a “drug vehicle” or “linker”.  Accordingly, full-length EPRS and longer EPRS fragments are excluded from the pending claim scope.
	Claim 16 is understood to be limited to drug delivery vehicles that may be encoded (i.e., Tat, (Arg)11, (Arg)9, etc.).

Interview with Janice Logan
	Examiner initiated an interview with Janice Logan on June 10, 2021.  The details of the interview are attached as an interview summary.  In brief, remaining issues in the case were identified, and the subsequent supplemental amendment filed 6/16/2021 resolved the outstanding issues.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is US 2013/0224173 A1 (Aug. 29, 2013; cited and applied in previous action), which disclosed Glutamyl-Prolyl-tRNA synthetases (see, e.g., US’173 at title, abs, ¶¶[0003], [0014], [0066], [0068]), including methods of administering such compounds to subjects (see, e.g., US’173 at ¶¶[0041]-[0042], [0050], [0084], [0097]).  However, US’173 
....wherein the fragment of the EPRS protein consists of an amino acid sequence selected from the group consisting of the amino acid sequence at positions 166 to 506, the amino acid sequence at positions 168 to 506, the amino acid sequence at positions 166 to 269, the amino acid sequence at positions 168 to 269, the amino acid sequence at positions 166 to 196, the amino acid sequence at positions 168 to 196, the amino acid sequence at positions 166 to 186, and the amino acid sequence at positions 168 to 186 in SEQ ID NO: 63.
Furthermore, US’173, alone or in view of the prior art, does not render obvious the fragments consisting of the sequences instantly claimed, but instead, at best, direct artisans to substantially longer and distinct sequences.  Accordingly, the closest prior art of record does not anticipate or render obvious the instantly claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-10, 13-21, and 23 are allowable, as amended in the Reply filed 6/16/2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654